 


110 HRES 1261 EH: Congratulating East High School in Denver, Colorado, on winning the 2008 
U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1261 
In the House of Representatives, U. S.,

July 15, 2008
 
RESOLUTION 
Congratulating East High School in Denver, Colorado, on winning the 2008 We the People: The Citizen and the Constitution national competition. 
 
 
Whereas in order to preserve our democracy, it is important that an indepth understanding of the documents upon which our Nation was founded is passed on from generation to generation; 
Whereas students in the We the People: The Citizen and the Constitution competition demonstrate their understanding of the Constitution and the Bill of Rights, along with the documents’ contemporary significance by participating in simulated congressional hearings; 
Whereas the We the People competition, founded in 1987 on the bicentennial of the adoption of the Constitution, celebrates its 21st consecutive year in 2008; 
Whereas in the 21 years of competition, East High School has gone to the We the People national finals 19 times, placed in the Top Ten 16 times, placed in the Top Three 8 times, and placed in the Top Two 4 times; 
Whereas on May 5, 2008, East High School placed first in the national We the People competition; 
Whereas East High School placed first for the second year in a row, and for the third time in the school’s history, the previous times being in 2007 and 1992; and 
Whereas the 27 team members exhibited an extraordinary grasp of the Constitution and the Bill of Rights: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the importance of civics education and the role of the We the People: The Citizen and the Constitution competition in promoting greater understanding and appreciation of the principles of democracy upon which our Nation was founded;  
(2)congratulates the organizers, teachers, and students from across the Nation who participated in the 2008 We the People competition; 
(3)congratulates the East High School team from Denver, Colorado, on winning the 2008 We the People national competition; and 
(4)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to Denver School District Superintendent Michael Bennet and coach Susan McHugh for appropriate display.  
 
Lorraine C. Miller,Clerk.
